DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant's submission filed on 27 April 2022 has been entered.  Claims 1-5 and 9-30 are pending; claims 1, 4-5, 21 and 23 are amended.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot in view of new grounds of rejection to address the amended claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the claim limitation “wherein the at least one light source, the light guide, and the light guide positioner are arranged to provide an irradiance to the tissue such that a value of the radiant flux in milliwatts (mW) is in a range from 5 to 20 times greater than the irradiance” cannot be determined by the examiner.  The scope of the relationship between the irradiance and radiant flux is unclear because the units of the irradiance are not defined.
	Claims 2-5 and 9-20 are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soukos et al. (US 2005/0064371).

[Claim 1] Soukos discloses an illumination device (device for delivering light to the oral cavity of a subject, Figs. 1-4 #10) [par. 0055] comprising: 
at least one light source (Figs. 1-4 #12) configured to emit light with a radiant flux (luminous power) [par. 0078], wherein the at least one light source is arranged to irradiate the light on tissue within a body cavity (oral cavity) [pars. 0006, 0055]; 
a light guide (light distributor, Figs. 1-4 #20) configured to receive the light from the at least one light source (the light distributor may include any component capable of distributing light from a light source to the oral cavity, including but not limited to light pipes and light guides) [par. 0059]; and 
a light guide positioner (bitewing, Fig. 2 #32) that is configured to secure the light guide for providing the light to the tissue within the body cavity (the bitewing may be attached to a light distributor, e.g. light tube or light guide, to correctly position the light distributor over the area to be treated to provide efficient distribution of light), wherein the light guide extends through the light guide positioner and the light guide positioner is configured to index a portion of the light guide deeper in the body cavity than the light guide positioner (the bitewing may be removably attached to the distal end of the light pipe over facets, Fig. 2 #30, to enable the subject to correctly position the facets over the area to be treated to provide efficient distribution of light – though the examiner believes it to be implicit, it would also be obvious to the skilled artisan that the bitewing may be positioned proximally relative to the distalmost ends of the facets to ensure efficient light distribution) [pars. 0060, 0062];  
wherein the at least one light source, the light guide, and the light guide positioner are arranged to provide an irradiance (mW/cm2) to the tissue  (irradiate the oral cavity with a luminous intensity between about 50 to about 100 mW/cm2) such that a value of the radiant flux in milliwatts (mW) (LED emitters, Fig. 2 #16, produce total luminous power of up to 500 mW each) is in a range from 5 to 20 times greater than a value of the irradiance (in the case of a single LED emitter, 500 mW is 5 to 20 times greater than 50 to 100 mw/cm2) [par. 0078].
Soukous discloses illuminating the oral cavity with the illumination device using a radiant and irradiance wherein the ranges disclosed for radiant flux and irradiance include values yielding a radiant flux in a range form 5 to 20 times greater than the value of irradiance.  The skilled artisan would recognize that irradiance is a function of the applied radiant flux and area of incidence, and therefore easily adjustable based on the radiant flux of the source, divergence/convergence of the light, distance and desired area of incidence.  The skilled artisan would select from within the radiant flux and irradiance values taught by Soukos including those resulting in a 5 to 20 times greater relationship.  The applicant’s specification, paragraph [00250], seemingly indicates no criticality to this feature: “the radiant flux may be in a range from 5 to 20 times greater than the irradiance, or in a range from 5 to 15 times greater than the irradiance, among other ranges and depending on the embodiments.” Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and are therefore prima facie obvious.  

[Claim 2] Soukos discloses the radiant flux is in a range from 5 to 15 times greater than the irradiance (in the case of a single LED emitter, 500 mW is 5 to 15 times greater than 50 to 100 mw/cm2) [par. 0078].

[Claim 3] Soukos discloses the irradiance is in a range from 45 mW/cm2 to 80 mW/cm2 (irradiate the oral cavity with a luminous intensity between about 50 to about 100 mW/cm2) [par. 0078].

[Claim 4] Soukous discloses illuminating the oral cavity with the illumination device using an irradiance up to 45 mW/cm2 (irradiate the oral cavity with a luminous intensity between about 50 mW/cm2) [par. 0078] but does not specify a distance of 96 millimeters from the light source. However, Soukos discloses the at least one light source is positioned outside the oral cavity. Therefore, the skilled artisan would find it obvious to apply the required radiant flux to achieve a required irradiance at a distance of 96 millimeters depending on safety concerns and based on the particular anatomical dimensions of the patient. The skilled artisan would recognize that irradiance is a function of the applied radiant flux and area of incidence, and therefore easily adjustable based on the radiant flux of the source, divergence/convergence of the light, distance and desired area of incidence. Given a specific irradiance the skilled artisan understands to achieve it based on these parameters. Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and are therefore prima facie obvious.

[Claim 5] Soukous discloses illuminating the oral cavity with the illumination device using an irradiance up to 60 mW/cm2  which would be obvious to apply at a distance of 83 mm (irradiate the oral cavity with a luminous intensity between about 50 mW/cm2 to about 100 mW/cm2, obvious to select 60 mW/cm2, which may be adjusted for distance as explained by the rejection of claim 4 above) [par. 0078].

[Claim 9] Soukous discloses illuminating the oral cavity with the illumination device using an irradiance up to 80 mW/cm2  which would be obvious to apply at a distance of 70 mm (irradiate the oral cavity with a luminous intensity between about 50 mW/cm2 to about 100 mW/cm2, obvious to select 80 mW/cm2, which may be adjusted for distance as explained by the rejection of claim 4 above) [par. 0078].

[Claim 10] Soukos discloses the light is configured to induce a biological effect at the tissue, wherein the biological effect comprises at least one of altering a concentration of one or more pathogens and altering growth of the one or more pathogens (exposure of the oral cavity to light alone selectively eliminates or reduces bacteria from the oral cavity) [par. 0090].

[Claim 11] Soukos discloses the one or more pathogens comprise at least one of a virus, a bacteria, and a fungus (bacteria from the oral cavity) [par. 0090].

[Claim 12] Soukos discloses applying a wavelength of 420 nm at a fluence of 32 J/cm2 to alter/kill pathogens which are within the ranges discloses by the applicant for altering/killing SARS-CoV-2 [pars. 0123-0125].

[Claim 13] Soukos discloses applying a wavelength of 420 nm at a fluence of 32 J/cm2 which is within the range of parameters disclosed by the applicant for achieving at least one of upregulating a local immune response within the body cavity, stimulating at least one of enzymatic generation of nitric oxide to increase endogenous stores of nitric oxide, and releasing nitric oxide from endogenous stores of nitric oxide [applicant’s specification: par. 00243].

[Claim 14] Soukos meets the limitation of irradiating the light on the tissue within the body cavity comprises administering a dose of light with a light therapeutic index in a range from 2 to 250, the light therapeutic index being defined as a dose concentration that reduces tissue viability by 25% divided by a dose concentration that reduces cellular percentage of the one or more pathogens by 50%.  This is a wavelength, tissue and pathogen dependent limitation and the associated dose will vary based on the particulars of the wavelength used, the tissue, and the pathogen.  Soukos discloses the wavelength range and dosage taught by the application, as explained above, so the device meets this limitation.

[Claim 15] Soukos discloses the light guide positioner comprises a mouthpiece (the bitewing is interpreted to be a mouthpiece) that is configured to engage with one or more surfaces of an oral cavity of a user (teeth when biting the bitewing) [pars. 0060, 0062] and the tissue comprises tissue of the oropharynx (this is an intended use of the device that is capable of being performed by the device because light is emitted from the distal end of the device into the oral cavity, such light would be incident on the oropharynx when the device is positioned and held in the mouth by the bitewing).

[Claim 16] The bitewing disclosed by Soukous are interpreted as bite guards since the bitewings enable the subject to correctly position the device within the mouth [pars. 0060, 0062].

[Claim 17] Soukos discloses a tongue depressor that is configured to depress the user's tongue for providing the light to the oropharynx, wherein the tongue depressor is formed by a portion of the light guide (As shown in Figures 1 and 3, the light distributor, #20, is an elongated tube that is positioned within the mouth.  When positioned with the mouth over the tongue, the light distributor is capable of serving as a tongue depressor) [pars. 0006, 0059].

[Claim 18] Soukos discloses the light includes a peak wavelength of 420 nm [pars. 0123-0125].

[Claim 19] Soukos discloses irradiating the light to the tissue within the body cavity comprises administering a dose of light in a range from 0.5 to 100 J/cm2 (36 J/cm2) [pars. 0123-0125].

[Claim 20] Soukos discloses the light guide positioner light guide positioner (bitewing, Fig. 2 #32) is removably attached to the light guide (light distributor, Figs. 1-4 #20) which the examiner believes could be considered parts making up a single structure.  However, alternatively it would have been obvious to one of ordinary skill in the art before the effective filing date to make the parts inseparable in order to prevent the bitewing from detaching from the light distributor and being lost.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") [MPEP § 2144.04 V(B)].


Claim 1-5, 9-15, 17 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Sentis et al. (US 2017/0333728).

[Claim 1] Sentis discloses an illumination device (pacifier, Fig.1 #10) comprising: 
at least one light source (LEDs, Fig. 1 #2) configured to emit light with a radiant flux (light emitted from the LEDs inherently has a radiant flux), wherein the at least one light source is arranged to irradiate the light on tissue within a body cavity (oral cavity) [pars. 0012, 0039]; 
a light guide (light-diffusing member/nipple, Fig. 1 #18) configured to receive the light from the at least one light source [par. 0039]; and 
a light guide positioner (mouth shield, Fig. 1 #50) that is configured to secure the light guide for providing the light to the tissue within the body cavity, wherein the light guide extends through the light guide positioner and the light guide positioner is configured to index a portion of the light guide deeper into the body cavity than the light guide positioner (the mouth shield prevents the infant from inserting the pacifier entirely into the oral cavity) [par. 0039]; 
wherein the at least one light source, the light guide, and the light guide positioner are arranged to provide an irradiance (approximately 70 mW/cm2 which depending on distance decreases to 10 mW/cm2) to the tissue [par. 0047].
Sentis does not disclose that a value of the radiant flux in milliwatts (mW) is in a range from 5 to 20 times greater than the irradiance.  The skilled artisan would recognize that irradiance is a function of the applied radiant flux and area of incidence, and therefore easily adjustable based on the radiant flux of the source, divergence/convergence of the light, distance and desired area of incidence.  The skilled artisan would find it obvious to select a radiant flux to achieve the desired irradiance values taught by Sentis including a radiant flux that is 5 to 20 times greater than the irradiance.  The applicant’s specification, paragraph [00250], seemingly indicates no criticality to this feature: “the radiant flux may be in a range from 5 to 20 times greater than the irradiance, or in a range from 5 to 15 times greater than the irradiance, among other ranges and depending on the embodiments.” Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and are therefore prima facie obvious.  

[Claim 2] The skilled artisan would find it obvious to select the radiant flux in a range from 5 to 15 times greater than the irradiance for the same reasons presented int claim 1 above.

[Claim 3] Sentis discloses wherein the irradiance is in the range of from 45 mW/cm2 to 80 mW/cm2 (approximately 70 mW/cm2) [par. 0047].

[Claims 4-5, 9] Sentis discloses applying an irradiance of approximately 70 mW/cm2 which depending on distance to the tissue decreases to 10 mW/cm2 [par. 0047].  When positioned at distances of 96 mm, 83 mm and 70 mm, the irradiance would respectively be up to 40 mW/cm2, up to 60 mW/cm2 and up to 80 mW/cm2 (the examiner notes “up to” simply means at least some irradiance not exceeding the stated value).

[Claims 10-12] Sentis discloses applying wavelengths between 600 nm and 700 nm [par. 0008, 0047] which the applicant’s specification indicates are capable of altering the growth or concentration of one or more pathogens including a virus, bacteria and fungus [pars. 00224, 00237, 00404]. 

[Claim 13] Sentis discloses a wavelength of 660 nm [par. 0047], the applicant’s specification indicates a wavelength of 660 nm may be both anti-inflammatory and NO-releasing [par. 00275].

[Claim 14] Sentis meets the limitation of irradiating the light on the tissue within the body cavity comprises administering a dose of light with a light therapeutic index in a range from 2 to 250, the light therapeutic index being defined as a dose concentration that reduces tissue viability by 25% divided by a dose concentration that reduces cellular percentage of the one or more pathogens by 50%.  This is a wavelength, tissue and pathogen dependent limitation and the associated dose will vary based on the particulars of the wavelength used, the tissue, and the pathogen.  Sentis discloses a wavelength and dosage taught by the application, as explained above, so the device meets this limitation.

[Claim 15] Sentis discloses the light guide positioner comprises a mouthpiece (the mouth shield is interpreted to be a mouthpiece) that is configured to engage with one or more surfaces of an oral cavity of a user (interior of the lips) [par. 0039] and the tissue comprises tissue of the oropharynx (this is an intended use of the device that is capable of being performed by the device because light is emitted from the distal end of the device into the oral cavity, such light would be incident on the oropharynx when the device is positioned and held in the mouth).

[Claim 17] Sentis discloses a tongue depressor that is configured to depress the user's tongue for providing the light to the oropharynx, wherein the tongue depressor is formed by a portion of the light guide (the light diffusing member/nipple, Fig. 1 #18, is an elongated element that is positioned within the mouth.  When positioned with the mouth over the tongue, the light diffusing member/nipple is capable of serving as a tongue depressor) [par. 0039].

[Claim 19] Sentis discloses irradiating the light to the tissue within the body cavity comprises administering a dose of light in a range from 0.5 to 100 J/cm2 (approximately 8 J/cm2) [par. 0048].

[Claim 20] Sentis discloses the light guide and the light guide positioner are parts of a single structure (see Fig. 1 which shows the light-diffusing member/nipple, #18, extending from the mouth shield, #50, as a continuous piece).


Claims 21-23, 25-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al. (US 2008/0032252).

[Claim 21] Hayman discloses an illumination device (illumination system for dental applications) comprising: 
at least one light source arranged to emit light with a radiant flux (lamp head or light source, Fig. 15 #1102) [pars. 0200, 0211]; and 
a mouthpiece (lip retracting device, Fig. 15 #1138) that is configured to engage with one or more surfaces of an oral cavity (e.g. the lips) [par. 0211]; 
wherein the at least one light source and the mouthpiece are arranged to provide the light to tissue of an oropharynx with an irradiance (the lamp and lip retracting device enable light, which necessarily has an irradiance, to be provided to the oral cavity, including the gums, tongue or other parts of the oral cavity, to kill or eliminate harmful bacteria) [par. 0146] and wherein the at least one light source and the mouthpiece are configured to provide light along a direct path from the at least one light source to the tissue of the oropharynx with an angle of incidence of 90 degrees with a tolerance of plus or minus 10 degrees (the light emitted by the lamp passes directly into the oral cavity and is arranged perpendicular to the mouth).
The mouthpiece of the illumination device shown in Fig. 15 is not arranged to engage with the back surfaces of the teeth.  However, the alternative embodiments of mouthpieces shown in Figs. 12, 13 and 14, which are usable with the illumination device shown in Fig. 15, contain u-shaped channels (Figs. 12, 13 #2010 and Fig. 14 #2510, 2520) configured to accommodate the lower or upper set of a patient’s teeth [pars. 0199, 0208-0209].  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the alternative embodiments of mouthpiece, which engage the back of teeth, as taught by Hayman in the illumination device shown in Fig. 15.
 	 
[Claim 22] Hayman discloses the at least one light source is configured to be positioned outside the oral cavity (lamp head or light source, Fig. 15 #1102).

[Claim 23] Hayman discloses positing the illumination system is positionable with a ball joint (Fig. 15 #902) which appears to be connected to an arm (see Fig. 15) but does not specify a distance of 70 to 96 mm.   However, the distance is a matter of intended use and the system is capable of being positioned such that the light source is 70 to 96 mm from the oropharynx.

[Claims 25-26] Hayman discloses the light is configured to induce a biological effect at the oropharynx (part of the oral cavity), wherein the biological effect comprises at least one of altering a concentration of one or more pathogens and altering growth of the one or more pathogens (killing or eliminating harmful bacteria) [par. 0146].

[Claim 28] Hayman discloses a light guide (Fig. 14 #1104) that is configured to receive the light from the at least one light source [par. 0212].

[Claim 29] Hayman discloses a variety of lip retracting devices including one with a u-shaped channel (Fig. 12 #2010) to accommodate a lower or alternatively upper set of patient’s teeth [par. 0199], which serves as a bite guard for securing the light guide in position relative to the oral cavity.

[Claim 30] Hayman discloses the lip retracting device (mouthpiece) is removably attached to the light guide which the examiner believes could be considered parts making up a single structure.  However, alternatively it would have been obvious to one of ordinary skill in the art before the effective filing date to make the parts inseparable in order to prevent the lip retracting device  from detaching from the light guide and being lost.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") [MPEP § 2144.04 V(B)].


Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al. (US 2008/0032252) as applied to claims 23 and 25 respectively above, in view of Soukos et al. (US 2005/0064371).

[Claim 24] Hayman discloses the light source provides an irradiance to kill or eliminate bacteria in the oral cavity but does not provide a value for the irradiance or a distance.
Soukos discloses an analogous oral cavity treatment system for killing bacteria capable of being positioned 70 mm from the tissue and having irradiance from about 50 to about 100 mW/cm2 [par. 0078]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the light source of Hayman to be a light source emitting light with the irradiance taught by Soukos in order to kill bacteria.  It would further have been obvious to one of ordinary skill in the art before the effective filing date that the light source may be positioned at 70 mm from the tissue, and the radiant flux of the light source selected such the irradiance on the tissue is no more than 80 mW/cm2 since this is within the operating range taught by Soukos for killing bacteria. Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and are therefore prima facie obvious.  

[Claim 27] Hayman discloses the light source provides an irradiance to kill or eliminate bacteria in the oral cavity but does not disclose coronaviridae.
Soukos discloses an analogous oral cavity treatment system comprising  applying a wavelength of 420 nm at a fluence of 32 J/cm2 to alter/kill pathogens including bacteria which are within the ranges discloses by the applicant for altering/killing SARS-CoV-2 [pars. 0123-0125].
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the light source of Hayman to be a light source emitting light with the known wavelength and fluence taught by Soukos in order to kill bacteria.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        09 May 2022